                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


MARTA BIDA, on behalf of herself and all
other similarly situated,
                                                  Civ. No. 18-10975-KM-JBC
             Plaintiffs,
                                                            OPINION
      v.

SHUSTER MANAGEMENT LLC; SHUSTER
PROPERTY MANAGEMENT LLC; 333
FMRMONT CONDOMINIUM
ASSOCIATION, INC.,

             Defendants.

KEVIN MCNULTY, U.S.D.J.
     This matter comes before the Court on the motions of defendant 333
Fairmont Condominium Association, Inc. (“Association”) (DE 3) and Shuster
Property Management LLC (“Property Management”) (DE 10) to dismiss the
Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Also before the
Court is plaintiff Marta Bida’s motion to file her opposition to Property
Management’s motion out of time. (DE 13).
     The plaintiff, Marta Bida, is the owner of a condominium unit located on
Fairmont Avenue in Jersey City, New Jersey. The Association and Property
Management have certain rules that owners are required follow if they wish to
rent out their units to others. Those rules require that the owner obtain a
credit report and background check from the prospective tenant, as well as a
copy of the tenant’s social security card.
      Bida claims that these rules cause a disparate impact on the basis of
national origin, ethnicity, ancestry, and race. Her complaint alleges individual
and class action claims under the New Jersey    Law   Against Discrimination

(“NJLAD”) and the Federal Fair Housing Act (“FHA”). She also alleges a claim of
civil conspiracy against the defendants.



                                           1
        For the following reasons, Bida’s motion to file an opposition out of time
is granted. Defendants’ motions to dismiss the complaint are granted without
prejudice to the filing of an appropriate motion to amend within thirty days.
   I.      Background’
        Bida owns a condominium unit located on Fairmont Avenue in Jersey
City, New Jersey. (Compl. ¶1). Defendant Association is a condominium
association formed under the New Jersey Condominium Act. (Compl. ¶2; N.J.
Stat. Ann.   § 46:SB-l, et. seq.), Defendant Shuster Property Management LLC is
the property manager. (Compl. ¶3).
     As part of its “rules and regulations,” the Property Manager and
Association disseminate a “leasing rider,” which sets forth certain obligations
on unit owners who wish to rent their units to others. (Compi., Exhibit A).
Bida, as owner, is permitted to rent out her unit provided that she secures a
social security card, background check, and credit check from the prospective
tenant. (Compl. ¶1J12, 16). The leasing rider, attach as an exhibit to the
Complaint, provides as follows:
        The Building has certain rules regarding the leasing of apartment
        which must be acknowledge and agreed to by all purchasers of
        units in the building.

        Please be advised of the following:

         1. All tenants must be approved by the Managing Agent.
         2. No lease may be signed for a period of less than one (1) year.
         3. An application fee of $250.00 payable to Shuster Property
         Management is required.

       For purposes of these motions, the allegations of the Complaint are accepted as
true. For ease of reference, citations to the record will be abbreviated as follows:

DE   —         =     Docket entry in this matter;
Compl.         =     Complaint (DE 1-1);
DABr.          =     Defendant Association’s moving brief (DE 3-1);
DMBr.          =     Defendant Property Management’s moving brief(DE 10-fl;
PEr.           =     Plaintiffs brief in opposition (DE 4);
DF Reply       =     Association’s reply brief (DE 5).

                                             2
      4.   A copy of the tenant/s ID and SS Card is required.
      S.   Filled out application
      6.   A copy of credit report and background check is required.
      7.   Minimum of 2 referrals
      8.   A copy of tenant lease is required.

(Compl. Ex. A). Bida claims that the requirements of the leasing rider do not
have a legitimate purpose and “limit housing for individuals of a certain
national origin, ethnicity, ancestry, and race.” (Compl. ¶fl7, 19, 24). Bida
further asserts that the financial relationship is between the owner and the
tenant, not between the defendants and the tenant, so the requirement of
social security cards, credit reports, and background checks for prospective
tenants does not have a legitimate rationale. Its real purpose and effect, she
alleges, is to limit the class of individuals who live in the condominium
complex. (Compl. ¶j25, 38). She also asserts that the leasing rider disparately
impacts “individuals less likely to have stable credit, strong references, and
immaculate backgrounds.” (Id.).
     On July 2, 2018, Bida filed suit in New Jersey Superior Court, Hudson
County, asserting both individual and class action claims under the NJLAD
and FHA, as well as civil conspiracy. (See Compl.). On June 25, 2018,
Association removed the complaint to this Court based on federal question
jurisdiction under the PHA. (DE 1). Property Management has consented to the
removal. (DE 12).
    On July 2, 2018, Association filed a motion to dismiss the entire
Complaint under Rule 12(b)(6). (DE 3). On July 23, 2018, Bida filed an
opposition to this motion. (DE 4). On November 7, 2018, Property Management
joined the Association’s motion and additionally sought dismissal of the class
action claims. (DE 10).
      Bida did not file a timely separate opposition to Property Management’s
motion. On March 8, 2019, this Court issued an Order to Show Cause that
Property Management’s motion to dismiss would be treated as unopposed and
granted should Bida fail to file an opposition with a motion to file out of time.
(DE 11). On March 14, 2019, Bida filed an opposition and motion to file out of
                                          3
time. (DE 13). Based on the representations in Bida’s accompanying
certification, the motion to file out of time will be granted and the Court will
consider her opposition.
   II.    Standard
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell AU. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC z’. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
     That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
                                                                             662,
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
                                                                         standard
678 (2009) (citing Twombly, 550 U.S. at 556). While “ftjhe plausibility
is not akin to a ‘probability requirement’.   it asks for more than a sheer
                                               .   .




possibility.” Id.
      Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
                                                                               e
bears the burden of showing that no claim has been stated. Animal Scienc
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint
                                                                            are

accepted as true and all reasonable inferences are drawn in favor of the
                                                                          Corp.
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const.
 of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).




                                           4
      When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiffs claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
In that regard, courts may consider matters of public record and exhibits
attached to the complaint. Schmidt, 770 F.3d at 249 (“To decide a motion to
dismiss, courts generally consider only the allegations contained in the
complaint, exhibits attached to the complaint and matters of public record”);
Arcand u. Brother Int’l Corp., 673 F. Supp. 2d 282, 292 (D.N.J. 2009) (court
may consider documents referenced in complaint that are essential to plaintiffs
claim).
      Reliance on these types of documents does not convert a motion to
dismiss into a motion for summary judgment. “When a complaint relies on a
document      .the plaintiff obviously is on notice of the contents the document,
                  .   .




and the need for a chance to refute evidence is greatly diminished.” Pension
Benefit Guar. Corp. v. White ConsoL Indus., mc, 998 F.2d 1192, 1196-97 (3d
Cir. 1993).
    IlL   Discussion
      Defendants’ principal argument is that Bida’s complaint fails to provide a
factual and legal basis to suggest that the required production of social
security cards, credit reports, and background checks results in an unlawful
disparate impact on the basis of national origin, ancestry, or ethnicity.2




2      The Association also contends that it does not actually enforce these
requirements. That fact, however, is not in the complaint, and I must accept the
allegations pleaded in the complaint as true at this stage. See Fed. R. Civ. P. 12(bfl6);
New Jersey Carpenters, 760 F.3d at 302.
                                             5
      The FHA prohibits discrimination in the sale or rental of housing based
on a person’s “race, color, religion, sex, familial status, or national origin.” 42
U.S.C. § 3604. The FHA applies to all dwellings, including privately-owned
ones. Lloyd v. Presby’s Inspired Life, 251 F. Supp. 3d 891, 898 (E.D. Pa. 2017).
Under § 3604, a plaintiff may bring either a disparate treatment claim or a
disparate impact claim Id. at 902 (citing Cmty. Sews. v. Wind Gap. Mun. Auth.,
421 F.3d 170, 177 (3d Cir. 2015)); see also Mount Holly Gardens Citizens in
Action, Inc. v. Twp. of Mount Holly, 658 F.3d 375, 384 (3d Cir. 2011).
      To establish a disparate impact claim, a plaintiff must show that the
challenged practices or policies “have a disproportionately adverse effect on
minorities and are otherwise unjustified by a legitimate rationale.” See Tex.
Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmties. Project, Inc., 135 S. Ct. 2507,
2513, 2525, 192 L. Ed. 2d 514 (2015). Under the framework governing
disparate impact claims, the plaintiff must first prove that the defendant’s
policies or practices have a greater adverse impact on persons within a
protected class than they have on non-protected persons. Lapid-Laurel u.
Zoning Ed. of Adjustment, 284 F.3d 442, 466-67 (3d Cir. 2002); Dr. Gertrude A.
Barber Ctr., Inc. v. Peters Twp., 273 F. Supp. 2d 643, 655 (W.D. Pa. 2003).
     To meet this standard, a plaintiff must show “(1) the occurrence of
certain outwardly neutral practices” or policies, “which have (2) a significantly
adverse or disproportionate impact on [protected persons].” Peters Twp., 273 F.
Supp. 2d at 655 (citing Lapid Laurel, 284 F.3d at 467); see also Inclusive
Cmtys. Project, Inc., 135 S. Ct. at 2523 (describing the importance of”[a] robust
causality requirement” to ensure that “[r]acial imbalance     ...   does not, without

more, establish a prima facie case of disparate impact”).
     However, “it is not enough to simply allege that there is a disparate
impact.  or point to a generalized policy that leads to such an impact.” Smith
          .   .




v. City of Jackson, 544 U.S. 228, 241, 125 S. Ct. 1536, 161 L. Ed. 2d 410
(2005)). A plaintiff must show causation by statistical evidence sufficient to
prove that the practice or policy resulted in discrimination. A plaintiff who “fails


                                           6
to allege facts at the pleading stage or produce statistical evidence
demonstrating a causal connection cannot make out a prima facie case of
disparate impact”. Inclusive Cmtys. Project, Inc., 135 S. Ct. at 2523; see
Hanrahan v. Blank Rome LLP, 142 F. Supp. 3d 349, 354 (E.D. Pa. 2015) (“the
plaintiff must demonstrate causation by offering statistical evidence sufficient
to show that the practice or policy resulted in discrimination.”).
       If the plaintiff establishes a prima fade claim, then the burden shifts to
the defendant to establish “that it had a legitimate, non-discriminatory reason
for the action and that no less discriminatory alternatives were available.”
Lapid Laurel, 284 F.3d at 467; see also Resident Advisory Bd. v. R&zo, 564
F.2d 126, 148 (3d Cir. 1977) (providing that defendant must show that the
non-discriminatory reason “must serve, in theory and practice, a legitimate,
bona fide interest of the..defendant, and
                              .              .that no other alternative course
                                                 .   .




of action could be adopted that would enable that interest to be served with
less discriminatory impact.”).
      “This step of the analysis is analogous to the business necessity
standard under Title VII and provides a defense against disparate-impact
liability.” Inclusive Cmtys. Project, Inc., 135 S. Ct. at 2523. Courts have
recognized that background checks, including credit checks, may legitimately
serve as a basis for denying a rental application. See Pasquince v. Brighton
                                                                        Div.
Arms Apartments, 378 N.J. Super. 588, 596, 876 A.2d 834, 839 (App.
2005); Wilson v. Sixty-Six Melmore Gardens, 106 N.J. Super. 182, 185, 254
A.2d 545, 546 (App. Div. 1969).
       Turning to Bida’s New Jersey law-based claim, the NJLAD provides that
the following constitutes “unlawful discrimination”:
       g. For any person, including but not limited to, any owner, lessee,
       sublessee, assignee or managing agent of, or other person having
       the right of ownership or possession of or the right to sell, rent,
       lease, assign, or sublease any real property or part or portion
       thereof, or any agent or employee of any of these:




                                         7
      (3) To print, publish, circulate, issue, display, post or mail, or
      cause to be printed, published, circulated, issued, displayed,
      posted or mailed any statement, advertisement, publication or
      sign, or to use any form of application for the purchase, rental,
      lease, assignment or sublease of any real property or part or
      portion thereof, or to make any record or inquiry in connection
      with the prospective purchase, rental, lease, assignment, or
      sublease of any real property, or part or portion thereof which
      expresses, directly or indirectly, any limitation, specification or
      discrimination as to race, creed, color, national origin, ancestry

N.J. Stat. Ann. §10:5-12(g)(3). The New Jersey Supreme Court has held that the
proofs required for a disparate impact claim under the NJLAD are coextensive
with those required by federal law. Gerety v. Atlantic City Hilton Casino Resort,
184 N.J. 391, 400 (2005) (citing Esposito ic Twp. of Edison, 306 N.J. Super.
280, 289-90 (App. Div. 1997), certif den., 156 N.J. 384 (1998); 42 U.S.C.     §
2000e-2(k)(1)); see also Bell v. Tower Mgmt. Servs., LI’., 2010 N.J. Super.
                      *7 (Super. Ct. App. Div. June 11, 2010).
Unpub. LEXJS 1281, at
                                                                         aint
     Under the pleading standards outlined above, a discrimination compl
                                                                        nudge
“must at a minimum assert nonconclusoiy factual matter sufficient to
                                                                      Shahin z,’.
its claims across the line from conceivable to plausible to proceed.”
PNC Bank, 625 F. App’x 68, 70 (3d Cir. 2015) (citation omitted).
                                                                      ies a
     The disparate impact claim in the complaint specifically identif
                                                                        ound
facially neutral policy: the rules requiring a credit report and backgr
                                                                      Bida’s
check, as well as the production of a social security card. However,
                                                                      has a
complaint, as currently pled, insufficiently alleges that this policy
                                                                          Care
disparate impact on protected persons. Cf Williams v. Compassionate
                                                                              ,
Hospice, Civil Action No. 16-2095 (JLL) (JAD), 2016 U.S. Dist. LEXIS 101669
                                                                   plaintiffs
at *12 (D.N.J. Aug. 3, 2016) (declining to dismiss complaint where
                                                                background
complaint cited EEOC guidance establishing that use of criminal
                                                                   ”). In
checks “have a disparate impact based on race and national origin.
                                                                     support a
particular, the complaint does not contain allegations sufficient to
                                                                          and
plausible inference that the Association’s and Property Manager’s “rules



                                          8
regulations” had, or have, a disproportionately adverse effect on minorities.3
Bida has not factually alleged a discriminatory effect, or that the policies
impacted minorities in a more statistically significant way than non-minorities.
See Wards Cove Packing Co., Inc., v. Atonia, 490 U.S. 642, 650-51, 104 L. Ed.
2d 733, 109 S. Ct. 2115 (1989).
      Nor does Bida’s complaint does not allege that she attempted to rent her
unit to a prospective tenant, who was part of a protected class, and that the
prospective tenant’s rental application was denied because of his or her failure
to meet any of the challenged requirements. Bida’s complaint does not provide
any examples of prospective tenants who attempted to rent units from other
unit owners. Bida’s complaint, instead, relies primarily on conclusory
statements about the hypothetical effect of such requirements.4


3       Bida has attached to her opposition brief three exhibits: (1) a document
purporting to be from the Social Security Administration outlining how a non-citizen
can obtain a social security card; (2) a document dated April 4, 2016, appearing to be
guidance from the General Counsel at the U.S. Department of Housing and Urban
Development on the use of criminal records by housing providers; and (3) a document
titled “2016 State of Housing in Black America.” These documents are not
accompanied by a declaration attesting to their authenticity or accuracy. In any event,
in assessing the sufficiency of a complaint, the Court may only consider such
documents if they are attached to or relied on in the Complaint, or subject to judicial
notice. Even if certain documents are subject to judicial notice, a court may take
judicial notice only of the existence of the document, not for the truth contained
therein. See Werner v. Werner, 267 F.3d 288, 295 (3d Cir. 2001).

       The Court will not consider Bida’s after-the-fact allegations or exhibits in
determining the sufficiency of the complaint under Rule 12(b)(6). See Commw. of Pa.
ex reL Zimmennan v. Pepsico, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic
that the complaint may not be amended by the briefs in opposition to a motion to
dismiss.”) (internal quotations omitted). Of course, the facts therein may be alleged, if
appropriate, in any amended complaint. Whether they actually support Bida’s
allegations concerning the effect of credit checks, background checks, or SSNs,
remains to be seen.

4       See, e.g., Compl. ¶17 (“Neither Shuster Property nor the Association maintain a
legitimate purpose in the promulgation and enforcement of the Leasing Rider which
effectively seeks to limit housing for individuals of a certain national origin, ethnicity,
ancestry, and race.”); ¶19 (“The Leasing Rider, which mandates among other things,
the production of social security cards, is a form/application which directly and
indirectly discriminates against individuals based on national origin, ancestry, and
race.”); ¶20 (“Shuster Property and the Association disseminate the Leasing Rider
                                             9
      Her failure to make these basic factual foundational allegations require
this Court to conclude that she has not asserted a disparate impact claim
under NJLAD or FHA. See Hanrahan, 142 F. Supp. 3d at 354 (dismissing
complaint where the statistics pled by plaintiffs failed to show causation).
      Because Bida has failed to state an underlying violation of law, her claim
that such a violation was the object of a civil conspiracy is also dismissed. See
Eli Lilly & Co. v. Roussel Corp., 23 F. Supp. 2d 460, 497 (D.N.J. 1998) (“Plaintiff
cannot bring an action alleging civil conspiracy unless defendants committed
an act which would be actionable even without the conspiracy.”).
      However, I will decline defendants’ invitation to dismiss this action with
prejudice. The usual rule of this Circuit is that an initial dismissal, like this
one, is without prejudice, and I see no reason to depart from it. See Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008); Aiston v. Parker, 363 F.3d
229, 235 (3d Cir. 2004).




which directly and indirectly limits the ability of individuals of a certain national
origin, ancestry and race, to find housing.”); ¶21 (“The act of disseminating the
Leasing Rider serves to proactively limit and deter the leasing of property based on
national origin, ancestry, ethnicity, and race.”); ¶25 (“Moreover, requiring the
production of credit checks and background checks for Prospective Tenants with
whom the Defendants have no direct financial interest, is clearly intended to limit the
class of individuals in the condominium, which also disparately impacts individuals
less likely to have stable credit, strong references, and immaculate backgrounds.”);
¶42 (“Defendants, by disseminating, proposing and/or mandating the Leasing Rider,
are in violation of the NJLAD as the Leasing Rider qualifies as an effort to directly or
indirectly limit housing based on national origin, ancestry, ethnicity, and race.”); ¶43
(“Defendants, by requiring fee simple unit owners to gather credit checks and
background checks on Prospective Tenants, individuals with whom Defendants have
no direct financial interest or legal relationship, prior to Defendants approving same
for housing, has violated the NJLAD based on ethnicity, ancestry, national origin, and
race.”); ¶44 (“Defendants, by requiring the production of social security cards prior to
approving a prospective occupant for housing, has violated the FHA by intentionally
discriminating against individuals based on ethnicity, ancestry, national origin and
certain classes less likely to be able to produce social security cards.”).
                                           10
   flY.      Conclusion
          For the reasons set forth above, Bida’s motion to file out of time is
granted. (DE 13). Defendants’ motions to dismiss are granted. (DE 3, 10). This
dismissal is without prejudice to the filing, within 30 days, of a properly
supported motion to amend the complaint to correct the deficiencies outlined
in this Opinion.
          An appropriate order follows.


Dated: March 14,2019
                                              /(/((4
                                                    r
                                                  / 2

                                          Ke’Sth McNulty
                                          United States District Judge




                                             11
